UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY GUITY,

                                Plaintiff,
                                                                 19-CV-8152 (CM)
                    -against-
                                                                CIVIL JUDGMENT
CITY OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the orders issued October 15, 2019, and November 27, 2019, dismissing the

complaint and the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii), (iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 27, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
